J-E01002-22

                             2022 PA Super 204


 TIMOTHY A. UNGAREAN, DMD D/B/A         :    IN THE SUPERIOR COURT OF
 SMILE SAVERS DENTISTRY, PC,            :         PENNSYLVANIA
 INDIVIDUALLY AND ON BEHALF OF A        :
 CLASS OF SIMILARLY SITUATED            :
 PERSONS                                :
                                        :
                                        :
              v.                        :
                                        :    No. 490 WDA 2021
                                        :
 CNA AND VALLEY FORGE                   :
 INSURANCE COMPANY                      :
                                        :
                    Appellants          :

                Appeal from the Order Entered March 26, 2021
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-20-006544

 TIMOTHY A. UNGAREAN, DMD D/B/A         :    IN THE SUPERIOR COURT OF
 SMILE SAVERS DENTISTRY, PC,            :         PENNSYLVANIA
 INDIVIDUALLY AND ON BEHALF OF A        :
 CLASS OF SIMILARLY SITUATED            :
 PERSONS                                :
                                        :
                                        :
              v.                        :
                                        :    No. 948 WDA 2021
                                        :
 CNA AND VALLEY FORGE                   :
 INSURANCE COMPANY                      :
                                        :
                    Appellants          :

                Appeal from the Order Entered March 26, 2021
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-20-006544


BEFORE: PANELLA, P.J., BENDER, P.J.E., BOWES, J., LAZARUS, J., STABILE,
        J., KUNSELMAN, J., NICHOLS, J., McLAUGHLIN, J., and KING, J.

OPINION BY PANELLA, P.J.:                   FILED: NOVEMBER 30, 2022
J-E01002-22


     Like so many other businesses, the dental practice of Timothy Ungarean,

DMD, d/b/a Smile Savers Dentistry, PC (“Ungarean”) suffered significant

losses when business was disrupted by the COVID-19 pandemic. Ungarean

sought coverage for those losses under the business interruption provisions

of the business insurance policy he had bought from CNA and Valley Forge

Insurance Company (“CNA”) (“CNA Policy”). After CNA denied his claim,

Ungarean filed a complaint seeking a declaration under the Declaratory

Judgments Act, 42 Pa.C.S.A. §§ 7531-7541, that the CNA Policy covered his

loss. Ungarean followed that complaint with a motion for summary judgment,

which the Allegheny County Court of Common Pleas granted. The court

declared Ungarean was entitled to business interruption coverage because

COVID-19 and the related governmental orders had caused Ungarean to suffer

a direct physical loss of his dental practice, which was within the ambit of

coverage provided by the CNA Policy. Moreover, the court found that the

exclusions CNA tried to invoke to deny coverage were not applicable to

Ungarean’s claim.

     We are in full agreement with the court’s conclusions. We are also in full

agreement with the court’s reasoning in support of those conclusions.

Therefore, based primarily on the trial court’s thoughtful opinion, we affirm

the court’s order granting summary judgment and declaring that coverage is




                                    -2-
J-E01002-22


owed to Ungarean for his COVID-related business losses under the specific

terms of the CNA Policy.1

       The bulk of the factual background leading to this appeal is

uncontroverted. Ungarean owns and operates a dental practice, with an office

in Pittsburgh and an office in Aliquippa. The practice of dentistry necessarily

requires close contact not only between the dentist and his patients, but also

between the patients and various staff at the office.

       To protect himself from unforeseen interruptions of his practice,

Ungarean procured an insurance policy from CNA that provided coverage for

certain losses associated with the dental practice during the year from April 1,

2019, to April 1, 2020. In March 2020, the state of Pennsylvania was struck

by the full force of the COVID-19 pandemic. COVID-19 is a novel contagious

virus that can cause severe acute respiratory illness. In the first three months

of the pandemic, it killed thousands of Pennsylvanians, and over 100,000

people nationwide.

       After consulting with public health experts, Governor Tom Wolf issued

several orders in March 2020 directing that all non-essential businesses should

close until further notice. Further, the Governor issued an order directing the

residents of Allegheny County, which contains the city of Pittsburgh, to stay

at home.


____________________________________________


1 Given our reliance on the trial court’s opinion, we have attached a copy of
that opinion to this one.

                                           -3-
J-E01002-22


      In   addition   to   these   shutdown   orders,   public   health   officials

implemented masking and social distancing protocols. Even those businesses

that were deemed essential were required to modify their business models by

decreasing the number of people allowed in buildings and requiring people to

remain masked. Furthermore, in these early months, enhanced cleaning

protocols were implemented due to fears that the virus could linger for days

on hard surfaces.

      As a result of the pandemic, Ungarean was forced to close his dental

practice to the public except for emergency dental procedures. He claims this

caused a drastic loss in income from the practice, causing him to furlough

employees and suffer other harmful consequences. As a result, Ungarean filed

a claim with CNA for these losses under the CNA Policy which provides

coverage for, inter alia, loss of business income due to the physical loss of or

damage to covered property. CNA denied coverage on the basis that

Ungarean’s dental practice did not suffer physical damage.

      Ungarean filed a class action complaint asserting one count of relief

under the Declaratory Judgments Act. See Complaint, 6/5/20, at ¶ 77. In

essence, Ungarean sought a declaration that his pandemic-related business

losses were covered under the CNA Policy’s Business Income, Extra Expense

and Civil Authority provisions. See id. at ¶¶ 7, 31, 34. Ungarean subsequently

filed a motion for summary judgment, which the trial court granted on the

basis that Ungarean had, in fact, suffered a direct physical loss of his dental


                                      -4-
J-E01002-22


practice and was therefore owed business insurance coverage under the

policy.2 CNA filed a timely notice of appeal and raises two issues:

       1.Whether [Ungarean] is entitled to business insurance coverage
       under the [CNA Policy] as a result of the Covid-19 pandemic and
       associated orders issued by Governor Wolf where [Ungarean] did
       not suffer “direct physical loss of or damage to” property and no
       order, issued as a result of “direct physical loss of or damage to”
       property, prohibited access to [Ungarean’s] property, which are
       required to trigger coverage under the policy?

       2. Whether the Contamination, Consequential Loss, Fungi, Wet
       Rot, Dry Rot, and Microbes, and Acts of Decisions, Ordinance or
       Law exclusions in the [CNA Policy] bar coverage for [Ungarean’s]
       alleged losses related to the Covid-19 pandemic and associated
       orders issued by Governor Wolf?

Brief for Appellant at 2 (trial court’s answers and suggested answers omitted).

       At the core, CNA challenges the trial court’s declaration under the

Declaratory Judgments Act that Ungarean was entitled to coverage under the

CNA Policy. “The purpose of the Declaratory Judgments Act is to settle and to

afford relief from uncertainty and insecurity with respect to rights, status, and

other legal relations[.]” Allen, 692 A.2d at 1092-93. “In reviewing a

____________________________________________


2 The same order denied the cross-motion for summary judgment that CNA
had also filed. Normally, the denial of a motion for summary judgment is not
a final order and therefore is not immediately appealable as a collateral order.
See Pa.R.A.P. 341. However, in the context of an action under the Declaratory
Judgments Act, the trial court’s order denying CNA’s motion for summary
judgment is part and parcel of its order declaring that Ungarean was entitled
to coverage under his insurance policy with CNA. Therefore, both the grant of
summary judgment to Ungarean and the denial of summary judgment to CNA
constitute final orders in this matter. See Gen. Acc. Ins. Co. of America v.
Allen, 692 A.2d 1089, 1095 (Pa. 1997). Historically, courts often resolve
insurance coverage disputes under the Declaratory Judgments Act through
summary judgment. See Kline v. Travelers Pers. Sec. Ins. Co., 223 A.3d
677, 685 (Pa. Super. 2019).

                                           -5-
J-E01002-22


declaratory judgment action, we are limited to determining whether the trial

court clearly abused its discretion or committed an error of law.” Kline, 223

A.3d at 684. We review the trial court’s decision “as we would a decree in

equity.” Id. As such, we defer to the factual findings of the trial court unless

they are unsupported in the record. See id. In contrast, we give no such

deference to the trial court’s application of the law. See id.

      In this action, Ungarean sought to settle whether the CNA Policy covered

his losses arising from the COVID-19 pandemic. This presents a question of

law for our review. See Kramer v. Nationwide Prop. and Casualty Ins.

Co., 271 A.3d 431, 436 (Pa. Super. 2021). In conducting that review, we are

mindful that “disputes over coverage must be resolved only by reference to

the provisions of the policy itself.” Id. (citation omitted). It is therefore

imperative that we look to the text of the CNA Policy, because just as in every

case in which an insured claims business related losses caused by COVID-19,

each individual policy must be examined based solely on its own language.

               Business Income and Extra Expense Provisions

      The trial court first found that Ungarean was entitled to coverage under

the CNA Policy’s Business Income and Extra Expense provisions, which state

in relevant part:

      1.b. We will pay for the actual loss of Business Income you sustain
      due to the necessary “suspension” of your “operations during the
      “period of restoration.” The “suspension” must be caused by direct
      physical loss of or damage to property at the described premises.
      The loss or damage must be caused by or result from a Covered
      Cause of Loss. …

                                      -6-
J-E01002-22



      2.a. Extra Expense means reasonable and necessary expenses
      you incur during the “period of restoration” that you would not
      have incurred if there had been no direct physical loss of or
      damage to property caused by or resulting from a Covered Cause
      of Loss.

CNA Policy, Business Income and Extra Expense Endorsement, at 1.b., 2a.

The policy defines “suspension” as “[t]he partial or complete cessation of your

business activities; or … [t]hat a part or all of the described premises is

rendered untenantable.” CNA Policy, Businessowners Special Property

Coverage Form, at G.29. Further, the policy defines “operations” as “the type

of your business activities occurring at the described premises and

tenantability of the described premises.” Id., at G.19.

                    “Direct physical loss of or damage to”

      The provisions provide coverage for the loss of business income and

extra expenses incurred due to the suspension of an insured’s operations

caused by a “direct physical loss of or damage to” the covered property. See

CNA Policy, Business Income and Extra Expense Endorsement, at 1.b., 2a. As

the trial court makes clear, whether Ungarean’s claim is covered under these

provisions of the CNA Policy hinges on the meaning of the phrase “direct

physical loss of or damage to property.” Trial Court Opinion, 3/25/21, at 10.

CNA argues that the phrase necessarily requires a physical alteration to the

subject property, and any other interpretation is unreasonable. Ungarean,

meanwhile, argues that it is reasonable to interpret the phrase as




                                     -7-
J-E01002-22


encompassing the loss of use of the property even in the absence of actual

physical harm to the property.

      Importantly, the CNA Policy does not define “direct,” “physical,”

“damage,” and, perhaps most significantly in our view, “loss.” The trial court

therefore turned to the dictionary definitions of these words to determine

whether Ungarean’s interpretation of the phrase as including the loss of use

of his property was a reasonable one. See Wagner v. Erie Ins. Co., 801 A.2d

1226, 1231 (Pa. Super. 2002) (stating that courts may utilize dictionary

definitions to inform its understanding of the language of a contract). The

court emphasized that this determination was crucial because “if the

contractual terms are subject to more than one reasonable interpretation,

[the] [c]ourt must find that the contract is ambiguous,” and ambiguous

provisions must be construed in favor of Ungarean as the insured. Trial Court

Opinion, 3/25/21, at 10-11 (citing Madison Constr. Co. v. Harleysville

Mutual Ins. Co., 735 A.2d 100, 106 (Pa. 1999), and Kurach v. Truck Ins.

Exchange, 235 A.3d 1106, 1116 (Pa. 2020)). Ungarean’s interpretation of an

ambiguous contract need only be reasonable to be controlling. See Collister

v. Nationwide Life Ins. Co., 388 A.2d 1346, 1353 (Pa. 1978); see also

Consol. Rail Corp. v. ACE Prop. & Casualty Ins. Co., 182 A.3d 1011, 1026

(Pa. Super. 2018).




                                    -8-
J-E01002-22


     In finding that Ungarean’s interpretation was, at the very least,

reasonable considering the ordinary meaning of the operative words, the trial

court explained:

           This [c]ourt [begins] its analysis [of what the phrase ‘direct
     physical loss of …. property’ reasonably means] with the terms
     ‘damage’ and ‘loss,’ as these terms are the crux of the disputed
     language. … ‘[D]amage’ is defined as ‘loss or harm resulting from
     injury to person, property, or reputation…’ and ‘loss’ is defined as
     ‘DESTRUCTION, RUIN …[and/or] the act of losing possession
     [and/or] DEPRIVATION…

            Based upon the above-provided definitions, it is clear that
     ‘damage’ and ‘loss,’ in certain contexts, tend to overlap. This is
     evident because the definition of ‘damage’ includes the term ‘loss,’
     and at least one definition of ‘loss’ includes the terms ‘destruction’
     and ‘ruin,’ both of which indicate some form of damage. However,
     [ ] in the context of this [CNA Policy], the concepts of ‘loss’ and
     ‘damage’ are separated by the disjunctive ‘or,’ and, therefore, the
     terms must mean something different from each other.
     Accordingly, in this instance, the most reasonable definition of
     ‘loss’ is one that focuses on the act of losing possession and/or
     deprivation of property instead of one that encompasses various
     forms of damage to property, i.e., destruction and ruin. Applying
     this definition gives the term ‘loss’ meaning that is different from
     the term ‘damage.’ Specifically, whereas the meaning of the term
     ‘damage’ encompasses all forms of harm to [Ungarean’s] property
     (complete or partial), this [c]ourt conclude[s] that the meaning of
     the term ‘loss’ reasonably encompasses the act of losing
     possession [and/or] deprivation, which includes the loss of use of
     property absent any harm to [the] property.

Trial Court Opinion, 3/25/21, at 12-13 (capitalization and some ellipses in

original, footnotes citing Merriam-Webster Dictionary for definitions of terms

omitted).

     The trial court’s reasoning is both straightforward and compelling. The

CNA Policy provides coverage for “direct physical loss of or damage to the


                                     -9-
J-E01002-22


property. . . .” CNA, as the insurer, wrote that phrase in the disjunctive,

meaning that “direct physical loss” must mean something different from

“direct physical damage.” See In re Paulmier, 937 A.2d 364, 373 (Pa. 2007)

(stating that “’or’ is disjunctive. It means one or the other of two or more

alternatives.”). The definition of “loss” includes the loss of possession or

deprivation of the property, whereas damage does not; it is therefore

reasonable to find that “loss of property” includes the act of being deprived of

the physical use of one’s property. We are convinced the trial court’s reasoning

is correct, and results in a reasonable interpretation of the CNA Policy. See

Collister, 388 A.2d at 1353; Consol. Rail Corp., 182 A.3d at 1026.

      CNA argues, however, that the trial court’s analysis is fatally flawed

because it writes the words “physical” and “direct” out of the contract. To the

contrary, the trial court explained that it had:

      also considered the meaning and impact of the terms ‘direct’ and
      ‘physical.’ Ultimately, [the court] determined that the ordinary,
      dictionary definitions of the terms ‘direct’ and ‘physical’ are
      consistent with the above interpretation of the term ‘loss.’ …
      ‘[D]irect’ is defined as ‘proceeding from one point to another in
      time or space without deviation or interruption … [and/or]
      characterized by close logical, causal, or consequential
      relationship …’ and ‘physical’ is defined as ‘of or relating to natural
      science … having a material existence … [and/or] perceptible
      especially through the senses and subject to the laws of nature….’
      Based upon these definitions it is certainly reasonable to conclude
      that [Ungarean] could suffer ‘direct’ and ‘physical’ loss of use of
      [his] property absent any harm to [the] property.

             Here, [Ungarean’s] loss of use of [his] property was both
      ‘direct’ and ‘physical.’ The spread of COVID-19, and a desired
      limitation of the same, had a close logical, causal and/or
      consequential relationship to the ways in which [Ungarean]

                                      - 10 -
J-E01002-22


       materially utilized [his] property and physical space. … Indeed,
       the spread of COVID-19 and social distancing measures (with or
       without the Governor’s orders) caused [Ungarean], and many
       other businesses, to physically limit the use of property and the
       number of people that could inhabit physical buildings at any given
       time. Thus, the spread of COVID-19 did not, as [CNA] contend[s],
       merely impose economic limitations. Any economic losses were
       secondary to the businesses’ physical losses.

Trial Court Opinion, 3/25/21, at 13-14 (emphasis and some ellipses in original,

footnotes citing Merriam-Webster Dictionary for definitions of terms omitted).

       We agree with the trial court that it is, at a minimum, reasonable to find

that Ungarean’s loss of the use of his dental practice due to COVID-19 and

the governmental orders equated to a direct physical loss of his property. See

Collister, 388 A.2d at 1353; Consol. Rail Corp., 182 A.3d at 1026. In fact,

to say otherwise not only ignores the reality of the impact COVID-19 had on

businesses and the world at large but ignores the dictionary definitions of the

words in the CNA Policy which, as written, reasonably encompass the direct

physical loss of the use of one’s property due to COVID-19 and the physical

restrictions placed on properties because of it.3

____________________________________________


3 Although not applicable here, another way insureds may demonstrate that
they have satisfied the “direct physical loss or damage” to covered property
is by invoking the contamination theory so aptly explained by another well-
reasoned trial court opinion in SWB Yankees v. CNA Fin. Corp., 2021 WL
3468995 (Lackawanna Ct. Com. Pl. August 4, 2021). There, the court
explained that if an insured alleges the actual presence of COVID-19 on its
property caused the property to become uninhabitable or unusable, it has
“adequately alleged ‘physical loss or damage’ to its property under the
contamination theory for purposes of business interruption insurance
coverage. Id. at *21. Ungarean did not allege that COVID-19 was present in
his dental practice.


                                          - 11 -
J-E01002-22


                             Period of Restoration

      CNA points out, however, that the Business Income and Extra Expense

provisions state that CNA will pay for actual loss or reasonable and necessary

expenses during the “period of restoration.” CNA asserts the definition of

“period of restoration” in the policy only lends support to its argument that

“physical loss or damage” requires a physical alteration to the property and

because that did not happen here, Ungarean did not suffer a direct physical

loss of his dental practice. The policy defines “period of restoration” as:

      the period of time that … [b]egins with the date of direct physical
      loss or damage caused by or resulting from any Covered Cause of
      Loss at the described premises; and … [e]nd on the earlier of …
      [t]he date when the property at the described premises should be
      repaired, rebuilt or replaced with reasonable speed and similar
      quality; or … [t]he date when business is resumed at a new
      permanent location.

      Period of restoration does not include any increased period
      required due to the enforcement of any law that … [regulates the
      construction, use or repair, or requires the tearing down of any
      property ; or … [r]egulates the prevention, control, repair, clean-
      up or restoration of environmental damage.

      The expiration date of this policy will not cut short the “period of
      restoration.”

CNA Policy, Businessowners Special Property Coverage Form, at G.20.

      In rejecting CNA’s argument, the trial court concluded that the “period

of restoration” provisions are most reasonably construed as time limits for

coverage, and do not otherwise alter the definition of “physical loss or

damage.” See Trial Court Opinion, 3/25/21, at 15. We agree and are therefore

unpersuaded by CNA’s argument that the definition of “period of restoration”

                                     - 12 -
J-E01002-22


should somehow alter our conclusion that Ungarean suffered a physical loss

to his dental practice and is consequently entitled to coverage.4

                               “Covered Cause of Loss”

       This does not, however, end our analysis as the CNA Policy also states

that “[t]he loss or damage must be caused by or result from a Covered Cause

of Loss.” CNA Policy, Business Income and Extra Expense Endorsement, at

1.b.; see also id. at 2.a. (“Extra Expense means reasonable and necessary

expenses you incur during the ‘period of restoration’ that you would not have

incurred if there had been no direct physical loss of or damage to property

caused by or resulting from a Covered Cause of Loss.”). The CNA Policy defines

“Covered Causes of Loss” as follows: “RISKS OF DIRECT PHYSICAL LOSS

unless the loss is: a. Excluded in section B. EXCLUSIONS; b. Limited in

paragraph A.4. Limitations; or c. Excluded or limited by other provisions of

this policy.” CNA Policy, Businessowners Special Property Coverage Form, at

A.3. (emphasis in original).

       Here, CNA does not raise any argument related to Paragraph A.4 or

indicate that the loss was excluded or limited under other provisions of the

CNA Policy. Instead, CNA points to a variety of exclusions in Section B of the



____________________________________________


4 Furthermore, as the trial court noted, COVID-19 has necessitated many
physical changes to business properties that would constitute repairs or
rebuilding. See id. at 15-16. “Such changes include, but are not limited to,
the installations of partitions, additional handwashing/sanitization stations,
and the installations or renovation of ventilation systems.” Id. at 15.

                                          - 13 -
J-E01002-22


CNA Policy and maintains each of these exclusions relieves it of any obligation

to cover Ungarean’s lost business income and extra expenses from the

pandemic-related loss of his dental practice. These exclusions include

contamination; consequential loss; fungi, wet rot, dry rot, and microbes;

ordinance or law; government actions; and acts or decisions.

      It is well settled that when the insurer relies upon exclusionary language

in the policy as a defense, the burden is upon the insurer to prove that

the exclusion applies to the facts of the case. See McEwing v. Lititz Mut.

Ins. Co., 77 A.3d 639, 646 (Pa. Super. 2013) (stating that the insured has

the initial burden of showing a claim falls within a policy’s coverage, but the

burden then shifts to the insurer to prove the applicability of any exclusions);

Wagner, 801 A.2d at 1231 (providing that the insurer must show that an

asserted exclusion clearly and unambiguously prevents the coverage of a

claim). To sustain that burden, CNA “must prove that the language of the

insurance contract is clear and unambiguous; otherwise, the provision will be

construed in favor of the insured.” Wagner, 801 A.2d at 1231. Importantly,

insurance coverage is interpreted broadly to afford the greatest possible

protection to the insured; concomitantly, exclusionary clauses are interpreted

narrowly against the insurer. See Kropa v. Gateway Ford, 974 A.2d 502,

505-07 (Pa. Super. 2009); Pecorara v. Erie Ins. Exch., 596 A.2d 237, 239

(Pa. Super. 1991).

                      Ambiguity in Exclusions Provisions


                                     - 14 -
J-E01002-22


      As a preliminary matter, the parties acknowledge that Ungarean seeks

coverage under the CNA Policy’s Business Income and Extra Expense

provisions. The CNA Policy’s stated exclusions include four distinct categories

of exclusions. See CNA Policy, Businessowners Special Property Coverage

Form, at B.1.-4. CNA cites to exclusions in the first three categories and wholly

ignores that the fourth category expressly limits its application to “Business

Income and Extra Expense Exclusions.” Id. at B.4.

      As noted above, when a claim is made under the CNA Policy, coverage

under the Business Income and Extra Expense insurance is restricted to

situations where “[t]he loss or damage [is] caused by or result from a Covered

Cause of Loss.” CNA Policy, Business Income and Extra Expense Endorsement,

at 1.b., 2.a. “Covered Cause of Loss” broadly cites to Section B. (Exclusions)

and does not differentiate between the four categories of Exclusions. See CNA

Policy, Businessowners Special Property Coverage Form, at A.3.

      However, based upon the language in the CNA Policy, an insured, such

as Ungarean, could reasonably conclude that the Business Income and Extra

Expense Exclusions, as stated in the fourth category, and not the first three

categories of exclusions, are the only exclusions which apply to claims under

the Business Income and Extra Expense coverage provisions. CNA’s

contention that all four of the categories of exclusions apply to claims for

Business Income and Extra Expense insurance, based upon the definition of

“Covered Cause of Loss” and its broad statement citing to Section B.


                                     - 15 -
J-E01002-22


(Exclusions) as a whole, is unreasonable when considering the express words

of the policy. In fact, CNA’s interpretation would mean that the inclusion of

the words “Business Income and Extra Expense Exclusions” in the CNA Policy

was entirely superfluous, amounting to no more than mere surplusage. See

CNA Policy, Businessowners Special Property Coverage Form, at B.1.-4;

Millers Capital Ins. Co. v. Gambone Bros. Dev. Co., 941 A.2d 706, 716

(Pa. Super. 2007) (stating that when courts must choose between two

competing interpretations of an insurance policy, “we are bound, as a matter

of law, to choose the interpretation which allows us to give effect to all of the

policy’s language). Such inconsistent language used in relation to different

identified forms of exclusions, covered under different provisions of the CNA

Policy, necessarily creates an ambiguity in the policy. See Bishops, Inc. v.

Penn Nat. Ins., 984 A.2d 982, 992 (Pa. Super. 2009) (finding an ambiguity

in an insurance policy based upon contradictory or necessarily inconsistent

language in different portions of the policy).

      Here, Ungarean purchased the CNA Policy, which provided him with two

categories   of   property   insurance—Businessowners       Covered     Property

insurance and Business Income and Extra Expense insurance. Ostensibly, if

Ungarean sought coverage under the Businessowners Covered Property

insurance, the first three categories of Exclusions would be applicable, but by

the plain language of the CNA Policy, the “Business Income and Extra Expense

Exclusions” would be inapplicable. Moreover, only with the inclusion of a claim


                                     - 16 -
J-E01002-22


for loss of business income would the fourth category of exclusions —

“Business Income and Extra Expense Exclusions”— be triggered.

       When insurance policy language is ambiguous, courts examine whether

a finding of coverage is consistent with the objectively reasonable

expectations of the insured. See id. at 990. In making this determination,

courts must examine the totality of the disputed policy language. See id.

       When viewing the CNA Policy as a whole, and keeping in mind that we

must interpret the relevant provisions in favor of the insured and read the

exclusionary clauses narrowly against the insurer, we find that the only

exclusion applicable to Ungarean’s Business Income and Extra Expense

insurance claim is the provision for “Business Income and Extra Expense

Exclusions”.5

       The CNA Policy defines “Business Income and Extra Expense Exclusions”

as follows:

       a. We will not pay for:

       (1)    Any Extra Expense, or increase of Business Income loss,
              caused by or resulting from:

              (a) Delay in rebuilding, repairing or replacing the property
              or resuming “operations,” due to interference at the location
              of the rebuilding, repair or replacement by strikers or other
              persons; or



____________________________________________


5Although neither party cites to this exclusion, it is well settled that the insurer
bears the burden to establish the applicability of any exclusion to deny
coverage. See McEwing, 77 A.3d at 646.

                                          - 17 -
J-E01002-22


            (b) Suspension, lapse or cancellation of any license, lease
            or contract. But if the suspension, lapse or cancellation is
            directly caused by the suspension of “operations,” we will
            cover such loss that affects your Business Income during
            the “period of restoration.”

      b. Any other consequential loss.

CNA Policy, Businessowners Special Property Coverage Form, at B.4.

      Here, subsection a. is clearly inapplicable to the facts of this case.

Regarding subsection b. — “Any other consequential loss”— the CNA Policy in

a separate exclusion defines “consequential loss” as “[d]elay, loss of use or

loss of market.” CNA Policy, Businessowners Special Property Coverage Form,

at B.2.b.

      If we were to find that subsection b. of the “Business Income and Extra

Expense Exclusions” is applicable to this case, we would necessarily vitiate

Business Income and Extra Expense coverage in its entirety. See Trial Court

Opinion, 3/25/21, at 28. Here, as explained above, the CNA Policy can

reasonably be interpreted to find that the “loss of property” includes the act

of being deprived of the physical use of one’s property. Accordingly, the

consequential loss exclusion “would effectively eliminate coverage for any kind

of loss and/or damage caused by any covered peril.” Id. Given this result, we

cannot conclude that the exclusion for consequential loss under the “Business

Income and Extra Expense Exclusions” is applicable so as to prevent coverage.

      Based on all of the above, we find that the loss in this case is a “Covered

Cause of Loss” as specified in the CNA Policy as none of the exclusions in the


                                     - 18 -
J-E01002-22


Business Income and Extra Expenses Exclusions category, the only category

of Exclusions available to CNA for the Business Income and Extra Expense

claim made here, is applicable.

                      Other Exclusions Under Section B

      Nevertheless, even if we were to address CNA’s arguments regarding

the exclusions in the first three categories of Section B. (Exclusions), we agree

with the trial court that none of the cited exclusions apply. First, CNA argues

the “Contamination by other than pollutants” exclusion applies to the instant

case. See Brief for Appellant at 38-39. CNA contends this exclusion applies to

any loss resulting from contamination, including mitigation efforts. See id. at

38. CNA claims that the losses here are an “indirect” result of COVID-19

contamination. See id. at 39.

      The contamination exclusion in the CNA Policy precludes coverage for

“Contamination by other than pollutants.” CNA Policy, Businessowners Special

Property Coverage Form, at B.2.d.8. In turn, the CNA Policy defines

“pollutants” as follows:

      any solid, liquid, gaseous or thermal irritant or contaminant,
      including smoke, vapor, soot, fumes, acids, alkalis, chemicals,
      waste, and any unhealthy or hazardous building materials
      (including but not limited to asbestos and lead products or
      materials containing lead). Waste included material to be
      recycled, reconditioned, or reclaimed.

Id., at G.21.

      As an initial matter, the contamination exclusion contains an ambiguity,

given that it seeks to exclude pollutants while at the same time including

                                     - 19 -
J-E01002-22


“contaminant” in the definition of pollutants. See Wagner, 801 A.2d at 1231

(stating that an ambiguity in the insurance policy must be construed against

the insurer). However, setting aside this ambiguity, we agree with the trial

court that this exclusion does not apply, and adopt its reasoning supporting

that conclusion in full. See Trial Court Opinion, 3/25/21, at 21-24.

Furthermore, CNA has not established, through any pertinent case law, that

an “indirect” connection between the exclusion and the loss renders the

exclusion applicable. As noted above, Ungarean neither alleged nor introduced

evidence that the COVID-19 virus was present at the dental offices.

Accordingly, we reject CNA’s contention that the “Contamination by other than

pollutants” exclusion prevents coverage of Ungarean’s claim.

      Next, CNA argues that the consequential loss exclusion applies. See

Brief for Appellant at 39-41. CNA claims the trial court misinterpreted this

exclusion by finding that the exclusion would render the Business Income and

Extra Expense coverages illusory. See id. at 39-40. To that end, CNA contends

that when the trigger for coverage includes a tangible change to the property,

and not mere loss of use, the exclusion is not illusory and reinforces its

position that a “non-tangible loss of use was never intended to be covered

under the policy.” Id. at 40. In support, CNA cites to various cases interpreting

similar language. See id. at 40-41.

      Given that we have rejected CNA’s underlying argument that Ungarean

did not suffer a direct physical loss to his dental practices, we likewise reject


                                      - 20 -
J-E01002-22


this contention which is premised on that underlying argument. Moreover, we

do not find any of the cases cited by CNA to be availing, as the “loss of

property” language in the CNA Policy, unlike the policies in the cited cases,

includes the act of being deprived of the physical use of one’s property.

Therefore, we also find that the consequential loss exclusion is not applicable.

       Next, CNA contends that the “fungi, wet rot, dry rot, and microbes”

exclusion applies to this case. See Brief for Appellant at 42-43. CNA argues

that the trial court’s interpretation of the exclusion is tortured and

manufactures an ambiguity. See id.

       We disagree. To the contrary, we agree with the trial court that the

exclusion does not apply to the facts of this case and adopt its analysis in full.

See Trial Court Opinion, 3/25/21, at 24-26. We add that CNA’s argument that

the trial court manufactured an ambiguity is without merit, given that the CNA

Policy defines “microbe” but fails to include virus in this definition. See

Wagner, 801 A.2d at 1231 (stating that when construing an insurance policy,

courts must construe words of common usage in their natural, plain, and

ordinary sense and may inform the understanding of these terms by

accounting for their dictionary definitions).6 Based upon the foregoing, CNA

has not met its burden of establishing that this exclusion is applicable.


____________________________________________


6 The CNA Policy at issue here does not contain a virus exclusion. If it had,
such an exclusion would most likely have ended our inquiry and compelled a
conclusion different from the one reached by the trial court and affirmed by
this Court.

                                          - 21 -
J-E01002-22


     CNA also attempts to invoke the “Ordinance or Law” exclusion. See Brief

for Appellant at 44-45. CNA asserts that Governor Wolf’s COVID-19 orders

had the force of law and exclude coverage under that exclusion. See id.

     The exclusion states the following:

     a. Ordinance or Law

     (1)   The enforcement of any ordinance or law:

           (a)   Regulating the construction, use or repair of any
                 property; or

           (b)   Requiring the tearing down of any property, including
                 the cost of removing its debris.

     (2)   This exclusion applies whether the loss results from:

           (a)   An ordinance or law that is enforced even if the
                 property has not been damaged; or

           (b)   The increased costs incurred to comply with an
                 ordinance or law in the course of construction, repair,
                 renovation, remodeling or demolition of property, or
                 removal of its debris, following a physical loss to that
                 property.

CNA Policy, Businessowners Special Property Coverage Form, at 1.a.

     The inclusion of “construction” and “repair” with “use” indicates “that

the exclusion relates to the physical structural integrity of the property.”

Frank Van’s Auto Tag, LLC v. Selective Ins. Co. of the Se., 516 F. Supp.

3d 450, 461 (E.D. Pa. 2021); see also Elegant Massage, LLC v. State Farm

Mut. Auto. Ins. Co., 506 F. Supp. 3d 360, 380 (E.D. Va. 2020) (“[I]t is clear

that the Ordinance or law Exclusion applies to ordinances related to the

structural integrity, maintenance, construction, or accessibility due to the

                                   - 22 -
J-E01002-22


property’s physical structural state, which existed before.”) (emphasis in

original).7 Here, the physical structural integrity of the properties is not at

issue and, thus, the narrow application of this exclusion is unavailable to CNA.

       In any event, even if CNA could establish that “use” in the exclusion

applies to this case, we agree with the trial court that Ungarean’s claim “for

coverage is based upon losses and expenses [he] suffered in relation to both

‘the Covid-19 pandemic and the actions of the government in response

thereto.’” Trial Court Opinion, 3/25/21, at 29 (emphasis omitted). It was

“COVID-19 and the related social distancing measures (with or without

government orders) [which] directly forced businesses everywhere to

physically limit the use of property and the number of people that could inhabit

physical buildings at any given time.” Id. Accordingly, the Ordinance or Law

exclusion is not available to CNA on this basis as well.

       Finally, CNA baldly raises a claim that the Acts or Decisions and

Governmental Actions exclusions are applicable. See Brief for Appellant at 44.

       The Acts or Decisions exclusion states that the insurer “will not pay for

loss or damage caused by or resulting from … acts or decisions, including the

failure to act or decide, of any person, group, organization or governmental


____________________________________________


7 Such an interpretation is seemingly confirmed by the “Ordinance or Law”
endorsement, which states that “[t]he ordinance or law referred to in this
Additional Coverage is an ordinance or law that … [r]egulates the demolition,
construction or repair of buildings, or establishes zoning or land use
requirements at the described premises; and … [i]s in force at the time of the
loss.” CNA Policy, Ordinance or Law, at 2 (emphasis added).

                                          - 23 -
J-E01002-22


body.” CNA Policy, Businessowners Special Property Coverage Form, at B.3.b.

Pertinently, if the excluded cause of loss listed in paragraph b. “results in a

Covered Cause of Loss, [CNA] will pay for the loss or damage caused by that

Covered Cause of Loss.” Id.

      The plain language of this exclusion conflicts with the definition of

Covered Cause of Loss. As noted above, the CNA Policy defines “Covered

Causes of Loss” as follows:

      RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
      a. Excluded in section B. EXCLUSIONS;
      b. Limited in paragraph A.4. Limitations; or
      c. Excluded or limited by other provisions of this policy.

Id., at A.3. By the plain language of the CNA Policy, a loss cannot be a Covered

Cause of Loss if an exclusion in Section B. applies. However, the Acts or

Decisions exclusion will cover an excluded loss if the loss is a Covered Cause

of Loss. These two sections are in conflict, as a loss excluded by the Acts or

Decisions exclusion would never qualify as a Covered Cause of Loss.

Accordingly, the exclusion contains an ambiguity and therefore cannot be used

by CNA to deny Ungarean coverage.

      Moreover, the Governmental Actions exclusion denies coverage for “loss

or damage caused directly or indirectly by … destruction of property by order

of government authority.” Id., at B.1.c. Here, the Governmental Actions

exclusion does not apply because no governmental authority ordered the

destruction of Ungarean’s properties.




                                     - 24 -
J-E01002-22


      In sum, as for the exclusions, we find in the first instance that the

ambiguity created by Section B. Exclusions means only the fourth category of

exclusions, under the heading of “Business Income and Extra Expense

Exclusions,” is available for CNA to invoke against Ungarean’s claim under the

Business Income and Extra Expense provisions. None of those exclusions are

applicable to Ungarean’s claim. Nonetheless, even if the exclusions under the

three other Exclusions sections not labeled “Business Income and Extra

Expense Exclusions” were available to CNA, we agree with the trial court that

those exclusions are also not applicable and cannot absolve CNA of its

responsibility to provide coverage for Ungarean’s losses.

      Therefore, we conclude that the trial court properly declared that CNA

was obligated to provide business loss and extra expenses coverage to

Ungarean for the direct physical loss of his dental practice that he suffered

due to COVID-19 and the governmental orders issued in response to the

pandemic.

                           Civil Authority Provision

      The trial court also found that Ungarean was entitled to coverage under

the Civil Authority Provision in the CNA Policy, which states:

      When the Declarations show that you have coverage for Business
      Income and Extra Expense, you may extend that insurance to
      apply to the actual loss of Business Income you sustain and
      reasonable and necessary Extra Expense you incur caused by
      action of civil authority that prohibits access to the described
      premises. The civil authority action must be due to direct physical
      loss of or damage to property at locations, other than described
      premises, caused by or resulting from a Covered Cause of Loss.

                                    - 25 -
J-E01002-22



CNA Policy, Civil Authority, at 1.

      As we agree with the trial court that Ungarean has established a claim

that he suffered a “physical loss of or damage to covered property,” we also

agree with the trial court that he has established a claim under the Civil

Authority Endorsement. See Trial Court Opinion, 3/25/21, at 19-20.

                                     Conclusion

      We affirm the trial court’s order granting Ungarean’s motion for

summary judgment and its declaration that Ungarean’s direct physical loss to

his dental practice is covered by the CNA Policy. We recognize, as CNA has

taken great pains to point out, that this conclusion runs against the tide of

cases finding an insured was not owed COVID-related business interruption

coverage under their policy’s provisions. However, as we stressed above, our

review must be confined to the CNA policy purchased by Ungarean to

determine whether coverage has been triggered. We base our finding that

coverage has indeed been triggered on the plain language of the CNA policy,

the guiding principle that ambiguities in insurance policies such as the ones

we identified in the CNA Policy must be construed in favor of the insured, and

the analysis and opinion of the trial court.

      Order affirmed.

      Judges Lazarus, Kunselman, Nichols, and McLaughlin join the Opinion.

      Judge Stabile files a dissenting opinion in which President Judge

Emeritus Bender, and Judges Bowes and King join.

                                       - 26 -
J-E01002-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




                          - 27 -
     Received 5/5/2021 12:45:14 PMCirculated
                                   Superior Court
                                             09/28/2022
                                                  Western
                                                        12:35
                                                          District
                                                              PM


         Filed 5/5/2021 12:45:14 PM Superior Court Western District
                                                   490 WDA 2021




Exhibit B
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

TIMOTHY A. UNGAREAN, DMD d/b/a        CIVIL DIVISION
SMILE SAVERS DENTISTRY, PC,
INDIVIDUALLY AND ON BEHALF OF
A CLASS OF SIMILARLY SITUATED         No.: GD-20-006544
PERSONS,

               Plaintiff,

     v.                               Memorandum and Order of Court

CNA and VALLEY FORGE INSURANCE
COMPANY,

               Defendants.

                                      Counselfor Plaintiff.
                                      John P. Goodrich, Esquire
                                      Lauren R. Nichols, Esquire
                                      429 Fourth Ave.
                                      Suite 900 Pittsburgh, PA 15219

                                      Scott B. Cooper, Esquire
                                      209 State Street
                                      Harrisburg, PA 17101

                                      James C. Haggerty, Esquire
                                      1835 Market Street
                                      Suite 2700 Philadelphia, PA 19103

                                      Jonathan Shub, Esquire
                                      Kevin Laukaitis, Esquire
                                      134 Kings Highway East
                                      2nd Floor Haddonfield, NJ 08033

                                      Counselfor Defendants:
                                      Robert M. Runyon III, Esquire
                                      Daniel J. Grossman, Esquire
                                      400 Maryland Drive
                                      Fort Washington, PA 19034

                                      William Pietragallo II, Esquire
                                      One Oxford Centre, 38th Floor
                                      Pittsburgh, PA 15219




                                 1
IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

TIMOTHY A. UNGAREAN, DMD d/b/a                                            CIVIL DIVISION
SMILE SAVERS DENTISTRY, PC,
INDIVIDUALLY AND ON BEHALF OF
A CLASS OF SIMILARLY SITUATED                                            No.: GD-20-006544
PERSONS,

                            Plaintiff,

         v.                                                               Memorandum and Order of Court

CNA and VALLEY FORGE INSURANCE
COMPANY,

                           Defendants.


                                MEMORANDUM AND ORDER OF COURT

    I.        The Parties

         Timothy A. Ungarean, DMD, d/b/a Smile Savers Dentistry, PC is a dentist who owns and

operates a dental practice with places of business located at 4701 Baptist Road, Pittsburgh,

Allegheny County, Pennsylvania, 15227 and 3153 Brodhead Road, Suite A, Aliquippa, Beaver

County, Pennsylvania, 15001. Timothy A. Ungarean, DMD, is hereinafter referred to as

"Ungarean" or "Plaintiff."

         CNA is a property and casualty insurance company with a principal place of business at

151 North Franklin Street, Floor 9, Chicago, Illinois 60606.' Valley Forge Insurance Company


  In their Cross Motions for Summary Judgment, both Valley Forge Insurance Company and CNA argue that CNA
is not a proper party in this action. This Court disagrees. After Plaintiff filed its claim with Valley Forge Insurance
Company, Plaintiff received a letter that Plaintiff is not entitled to coverage. Plaintiffs Complaint at 174, Exhibit C.
Importantly, the letter is written by a Mark Chancellor, who identifies himself as a Claims Representative with
CNA. In the letter, Mark Chancellor speaks on behalf of Valley Forge Insurance Company and specifically states
that "[w]e have evaluated the claim under a CNA Connect Policy issued to Timothy A Ungarean by VFIC . . .
Policy No. 6025183026 (the "Policy")." Id. at 175, Exhibit C (emphasis added). Given that the initial denial letter
came from a CNA Claims Representative, this Court determined that CNA is a proper party in this declaratory
judgment action. See Shared Communications Services of 1800-80 JFK Blvd. Inc. v. Bell Atlantic Properties Inc.,
692 A.2d 570, 573 (Pa. Super. 1997) (holding that "courts will disregard the corporate entity only in the limited


                                                           2
is a wholly owned subsidiary company of CNA, and also provides property and casualty

insurance. Both CNA and Valley Forge Insurance Company regularly and routinely conduct

business in the Commonwealth of Pennsylvania. CNA and Valley Forge Insurance Company are

hereinafter collectively referred to as "Defendants."

    II.      Introduction

          In March and April of 2020, in order to prevent and mitigate the spread of the

coronavirus disease "COVID-19," Governor Tom Wolf ("Governor Wolf') issued a series of

mandates restricting the operations of certain types of businesses throughout the Commonwealth

of Pennsylvania (the "Governor's orders"). On March 6, 2020, Governor Wolf issued an order

declaring a Proclamation of Disaster Emergency. On March 19, 2020, Governor Wolf issued an

order requiring all non-life sustaining businesses in Pennsylvania to cease operations and close

physical locations. On March 23, 2020, Governor Wolf issued an order directing Pennsylvania

citizens in particular counties to stay at home except as needed to access life sustaining services.

Then, on April 1, 2020, Governor Wolf extended the March 23, 2020 order, and directed all of

Pennsylvania's citizens to stay at home. As of April 1, 2020, at least 5,805 citizens of

Pennsylvania contracted COVID-19 in sixty counties across the Commonwealth, and seventy-

four (74) citizens died.2 Unfortunately, since April 1, 2020, the number of positive cases and

deaths from COVID-19 has increased dramatically.3




circumstances when used to defeat public convenience, justify wrong, protect fraud or defend a crime") (emphasis
added).

2 See Governor Tom Wolf, Order of the Governor of the Commonwealth of Pennsylvaniafor Individuals to Stay at
Home, (April 1, 2020), https://www.governor.pax,ov/wp-contenthiploads/2020/04/20200401-GOV-Statewide-Stay-
at-Home-Order.pdf

3 As of March 21, 2021, 843,135 citizens of Pennsylvania have contracted COVID-19 and 24,788 citizens have died.
See Pennsylvania Department of Health, COVID-19 Data for Pennsylvania,
https://www.health.pa.gov/topics/clisease/coronavirus/Pages/Cases.aspx.


                                                        3
          As a result of the spread of COVID-19 and the Governor's orders, Plaintiff shutdown the

majority of its business operations. For a time, Plaintiff's dental practice remained open only to

perform emergency dental procedures. Not surprisingly, Plaintiff subsequently experienced a

dramatic decrease in business income and furloughed some of its employees. Plaintiff thereafter

submitted a claim for coverage under its business insurance policy ("the insurance contract")

with Defendants. Defendants denied Plaintiff's claim.

          On June 5, 2020, Plaintiff filed a complaint in the Court of Common Pleas of Allegheny

County. In its complaint, Plaintiff asserted one count for declaratory judgment, by which it seeks

this Court's determination as to whether Plaintiff is entitled to coverage under the insurance

contract with Defendants for losses Plaintiff sustained in relation to the spread of COVID-19 and

the Governor's orders. On October 5, 2020, Plaintiff filed a Motion for Summary Judgment. On

December 2 and December 4, 2020, Defendants filed Cross Motions for Summary Judgment.

On January 20, 2020, this Court heard oral argument on Plaintiff's Motion for Summary

Judgment and Defendants' Cross Motions for Summary Judgment. For the reasons set forth

herein, this Court grants Plaintiff's Motion for Summary Judgment and denies Defendants' Cross

Motions for Summary Judgment.

   III.      The Contract Provisions

          Plaintiff's and Defendants' dispute involves the following provisions regarding coverage

under the insurance contract.

          Business Income

            a. Business Income means:
                       (1) Net Income (Net profit or Loss before Income taxes) that
                           would have been earned or incurred, including:
                              a. "Rental Value;" and
                              b. "Maintenance Fees," if you are a condominium
                                  association; and



                                                  4
                            (2) Continuing normal operating expenses incurred, including
                                payroll, subject to 90 day limitation if indicated on the
                                Declaration page.

         b. We will pay for the actual loss of Business Income you sustain due to the
            necessary "suspension" of your "operations" during the "period of
            restoration." The "suspension" must be caused by direct physical loss of or
            damage to property at the described premises. The loss or damage must be
            caused by or result from a Covered Cause of Loss.'

         Extra Expense

         a. Extra Expense means reasonable and necessary expenses you incur during the
            "period of restoration" that you would not have incurred if there had been no
            direct physical loss of or damage to property caused by or resulting from a
            Covered Cause of Loss.

         b. We will pay Extra Expense (other than the expense to repair or replace
            property) to;
                    (1) Avoid or minimize the "suspension" of business and to continue
                        "operations" at the described premises or at replacement premises
                         or temporary locations, including relocation expenses and costs to
                         equip and operate the replacement premises or temporary
                         locations; or
                    (2) Minimize the "suspension" of business if you cannot continue
                        "operations."

         c. We will also pay Extra Expense (including Expediting Expenses) to repair or
            replace the property, but only to the extent it reduces the amount of loss that
            otherwise would have been payable under Paragraph 1. Business Income
            above.

Plaintiff's Complaint, at 58-59, Exhibit B (emphasis added).

 The insurance contract defines "suspension" as the "partial or complete cessation of your [the insured's] business
activities; or . . . that a part or all of the described premises is rendered untenantable." Plaintiffs Complaint at 55.
The insurance contract defines "operations" as "the type of your [the insured's] business activities occurring at the
described premises and tenantability of the described premises." Plaintiffs Complaint at 53. The insurance contract
defines "period of restoration" as:

         the period of time that: [b]egins with the date of direct physical loss or damage caused by or
         resulting from any Covered Cause of Loss at the described premises; and . . . [e]nds on the earlier
         of (I) The date when the property at the described premises should be repaired, rebuilt or replaced
         with reasonable speed and similar quality; or (2) The date when business is resumed at a new
         permanent location.

Plaintiffs Complaint at 53. The insurance contract defines Covered Cause of Loss as "RISK OF DIRECT
PHYSICAL LOSS unless the loss is: a. Excluded in Section B. Exclusions; b. Limited in paragraph A.4
Limitations; or c. Limited or Excluded by other provision of this Policy. Plaintiffs Complaint at 37.


                                                           5
         Civil Authority

         1. When the Declarations show that you have coverage for Business Income and
            Extra Expense, you may extend that insurance to apply to the actual loss of
            Business Income you sustain and reasonable and necessary Extra Expense you
            incur caused by an action of civil authority that prohibits access to the
            described premises. The civil authority action must be due to direct physical
            loss of or damage to property at locations, other than described premises,
            caused by or resulting from a Covered Cause of Loss.

Id. at 84 (emphasis added).

         Plaintiff's and Defendants' dispute also involves the following provisions regarding

exclusions from coverage under the insurance contract:

        Exclusions

        We will not pay for loss or damage caused directly or indirectly by any of the
        following. Such loss or damage is excluded regardless of any other cause or
        event that contributes concurrently or in any sequence to the loss.

             Ordinance or Law

             (1) The enforcement of any ordinance or law:
                 (a) Regulating the construction, use or repair of any property; or
                 (b) Requiring the tearing down of any property, including the cost of
                 removing debris.

             (2) This exclusion applies whether the loss results from:
                 (a) An ordinance or law that is enforced even if the property has not been
                 damaged; or
                 (b) The increased costs incurred to comply with an ordinance or law in the
                 course of construction, repair, renovation, remodeling or demolition or
                 property, or removal of its debris, following a physical loss to that
                 property.

             Contamination

                 Contamination by other than "pollutants."5


  The insurance contract defines "pollutants" as "any solid, liquid, gaseous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste, and any unhealthful or hazardous building
materials (including but not limited to asbestos and lead products or materials containing lead). Waste includes
materials to be recycled, reconditioned or reclaimed." Plaintiff's Complaint at 54.



                                                         6
              Consequential Loss

                   Delay, loss of use or loss of market.

              Acts or Decisions

                   Acts or Decisions, including the failure to act or decide, of any person,
                   group, organization or governmental body.

Id. at 38-42 (emphasis added).

              Fungi, Wet Rot, Dry Rot and Microbes'

Id. at 118-19 (emphasis added).

    IV.      Standard of Review

          It is well-settled that, after the relevant pleadings are closed, a party may move for

summary judgment, in whole or in part, as a matter of law. Pa. R.C.P. 1035.2. Summary

judgment "may be entered only where the record demonstrates that there are no genuine issues of

material fact, and it is apparent that the moving party is entitled to judgment as a matter of law."

City of Philadelphia v. Cumberland County Bd. of Assessment Appeals, 81 A.3d 24, 44 (Pa.

2013). Furthermore, appellate courts will only reverse a trial court's order granting summary

judgment where it is "established that the court committed an error of law or abused its

discretion." Siciliano v. Mueller, 149 A.3d 863, 864 (Pa. Super. 2016).

          The interpretation of an insurance contract is a matter of law, which may be decided by

this Court on summary judgment. Wagner. V. Erie Insurance Company, 801 A.2d 1226, 1231


6 "Microbe(s)"   is specifically defined in the following manner:

        "Microbe(s)" means any non-fungal micro-organism or non-fungal, colony-form organism that
        causes infection or disease. "Microbes" includes any spores, mycotoxins, odors, or any other
        substances, products, or by products produced by, or arising out of the current or past presence of
        "microbes."

Id. at 118-19 (emphasis added).



                                                            7
(Pa. Super. 2002). When interpreting an insurance contract, this Court aims to effectuate the

intent of the parties as manifested by the language of the written instrument. American and

Foreign Insurance Company v. Jerry's Sport Center, 2 A.3d 526, 540 (Pa. 2010). When

reviewing the language of the contract, words of common usage are read with their ordinary

meaning, and this Court may utilize dictionary definitions to inform its understanding. Wagner,

801 A.2d at 1231; see also AAA Mid-Atlantic Insurance Company v. Ryan, 84 A.3d 626, 633-34

(Pa. 2014). If the terms of the contract are clear, this Court must give effect to the language.

Madison Construction Company v. Harleysville Mutual Insurance Company, 735 A.2d 100, 106

(Pa. 1999). However, if the contractual terms are subject to more than one reasonable

interpretation, this Court must find that the contract is ambiguous. Id. "[W]hen a provision of

a[n insurance contract] is ambiguous, the [contract] provision is to be construed in favor of the

[the insured] and against the insurer, as the insurer drafted the policy and selected the language

which was used therein." Kurach v. Truck Insurance Exchange, 235 A.3d 1106, 1116 (Pa.

2020).

   V.       Discussion

         a. Coverage Provisions

         Plaintiff bears the initial burden to reasonably demonstrate that a claim falls within the

policy's coverage provisions. State Farm Cas. Co. v. Estates of Mehlman, 589 F.3d 105, 111 (3d

Cir. 2009) (applying Pennsylvania law). Then, provided that Plaintiff satisfies its initial burden,

Defendants bear "the burden of proving the applicability of any exclusions or limitations on

coverage." Koppers Co. v. Aetna Cas. & Sur. Co., 98 F.3d 1440, 1446 (3d Cir. 1996) (applying

Pennsylvania law). In order to prevail, Defendants must demonstrate that the language of the

insurance contract regarding exclusions is "clear and unambiguous: otherwise, the provision will




                                                   8
be construed in favor of the insured." Fayette County Housing Authority v. Housing and

Redevelopment Ins. Exchange, 771 A.2d 11, 13 (Pa. Super. 2001).

       First, this Court will address whether Plaintiff is entitled to coverage under the Business

Income and Extra Expense provisions of the insurance contract for losses Plaintiff sustained in

relation to the public health crises and the spread of the COVID-19 virus. With regard to

Business Income and Extra Expense coverage, the insurance contract provides that:

       a. Business Income means: (1) [n]et income (Net Profit or Loss before Income
       taxes) that would have been earned or incurred . . . and (2) [c]ontinuing normal
       operating expenses incurred, including payroll, subject to 90 day limitation if
       indicated on the Declaration page.

       b. [the insurer] will pay for the actual loss of Business Income you [the insured]

       sustain due to the necessary "suspension" of your "operations" during the "period

       of restoration." The "suspension" must be caused by direct physical loss of or

       damage to property at the described premises. The loss or damage must be

       caused by or result from a Covered Cause of Loss.

Plaintiffs Complaint, at 58, Exhibit B.

                                             * * * * *



       a. Extra Expense means reasonable and necessary expenses you [the insured]
       incur during the "period of restoration" that you would not have incurred if there
       had been no direct physical loss of or damage to property caused by or resulting
       from a Covered Cause of Loss.

       b. [the insurer] will pay Extra Expense (other than to repair or replace property)
       to: (1) [a]void or minimize the "suspension" of business and to continue
       "operations" at the described premises or at replacement premises or temporary
       locations, including relocation expenses and costs to equip and operate the
       replacement premises or temporary locations; or (2) [m]inimize the "suspension"
       of business if you cannot continue "operations."

       c. [the insurer] will also pay any Extra Expense (including Expediting Expenses)
       to repair or replace property, but only to the extent it reduces the amount of loss




                                                9
         that otherwise would have been payable under [the above Business Income
         provision].

Id. at 59, Exhibit B.

         The insurance contract defines "suspension" as the "partial or complete cessation of your

[the insured's] business activities; or . . . that a part or all of the described premises is rendered

untenantable," and "operations" means "the type of your [the insured's] business activities

occurring at the described premises and tenantability of the described premises." Id. at 53-55,

Exhibit B. The insurance contract defines "period of restoration" as:

         the period of time that: [b]egins with the date of direct physical loss or damage
         caused by or resulting from any Covered Cause of Loss at the described premises;
         and . . . [e]nds on the earlier of: (1) [t]he date when the property at the described
         premises should be repaired, rebuilt or replaced with reasonable speed and similar
         quality; or (2) [t]he date when business is resumed at a new permanent location.

Id. at 53, Exhibit B. Additionally, "Covered Cause of Loss" is defined as "RISK OF DIRECT

PHYSICAL LOSS unless the loss is: a. Excluded in Section B. Exclusions; b. Limited in

paragraph A.4 Limitations; or c. Limited or Excluded by other provision of this Policy." Id. at

37, Exhibit B.

         In order to state a reasonable claim for coverage under the Business Income and Extra

Expense provisions of the insurance contract, Plaintiff must show that it suffered "direct physical

loss of or damage to" its property. The interpretation of the phrase "direct physical loss of or

damage to property" is the key point of the parties' dispute.? Defendants contend that "direct




  The parties do not dispute whether Plaintiffs business operations were at least partially suspended or interfered
with due to COVID-19 and/or the government orders. The parties mainly contend whether Plaintiff's loss of use of
its property entitles Plaintiff to coverage. The dispositive question with regard to whether Plaintiff is entitled to
coverage for Business Income and Extra Expense is whether Plaintiff suffered a "direct physical loss of or damage
to" Plaintiffs property. To the extent the parties disagree as to the meaning of the "period of restoration," and the
potential impact of this phrase on the meaning of "direct physical loss of or damage to" Plaintiffs property, this
Court addresses this issue in the body of this memorandum, after this Court's discussion of the phrase "direct
physical loss of or damage to property."



                                                         10
physical loss of or damage to property" requires some physical altercation of or demonstrable

harm to Plaintiff's property. Plaintiff contends that the "direct physical loss of . . . property" is

not limited to physical altercation of or damage to Plaintiff's property but includes the loss of use

of Plaintiff's property. Plaintiff further asserts that, because its interpretation is reasonable, this

Court must find in Plaintiff's favor.

           The insurance contract does not define the phrase "direct physical loss of or damage to

property." As previously noted, Pennsylvania courts construe words of common usage in their

"natural, plain, and ordinary sense . . . and [Pennsylvania courts] may inform [their]

understanding of these terms by considering their dictionary definitions." Madison Construction

Company, 735 A.2d at 108. Four words in particular are germane to the determination of this

threshold issue: "direct," "physical," "loss," and "damage." "Direct" is defined as "proceeding

from one point to another in time or space without deviation or interruption . . . [and/or]

characterized by close logical, causal, or consequential relationship . . . ." 8 "Physical" is defined

as "of or relating to natural science . . . having a material existence . . . [and/or] perceptible

especially through the senses and subject to the laws of nature . . . ."9 "Loss" is defined as

"DESTRUCTION, RUIN . . . [and/or] the act of losing possession [and/or] DEPRIVATION . . .

."10 "Damage" is defined as "loss or harm resulting from injury to person, property, or

reputation . . ."Il

           Before analyzing the definitions of each of the above terms to determine whether

Plaintiff's interpretation is reasonable, it is important to note that the terms, in addition to their


    Direct, Merriam-Webster, https://www.merriam-webstencom/dictionarvidirect.

9   Physical, Merriam-Webster, https://www.men•.iam-webster.com/dictionarv/physical.

10 Loss, Merriam-Webster, https://www.merriam-webster.com/dictionary/loss.

11 Damage, Merriam Webster, https://wwvv.m erri am-webster.com/d ctio narvid am age.


                                                        11
ordinary, dictionary definitions, must be considered in the context of the insurance contract and

the specific facts of this case. See Madison Construction Company, 735 A.2d at 106 (clarifying

that issues of contract interpretation are not resolved in a vacuum). While some courts have

interpreted "direct physical loss of or damage to property" as requiring some form of physical

altercation and/or harm to property in order for the insured to be entitled to coverage, this Court

reasonably determined that any such interpretation improperly conflates "direct physical loss of

with "direct physical . . . damage to" and ignores the fact that these two phrases are separated in

the contract by the disjunctive "or."12 It is axiomatic that courts must "not treat the words in the

[contract] as mere surplusage . . . [and] if at all possible, [this Court must] construe the [contract]

in a manner that gives effect to all of the [contract's] language." Indalex Inc. v. Nation Union

Fire Ins. Co. Pittsburgh, PA, 83 A.3d 418, 420-21 (Pa. Super. 2013). Based upon this vital

principle of contract interpretation, this Court concluded that, due to the presence of the

disjunctive "or," whatever "direct physical loss of means, it must mean something different than

"direct physical . . . damage to."

         In order to determine what the phrase "direct physical loss of . . . property" reasonably

means, this Court looked to the ordinary, dictionary definitions of the terms "direct," "physical,"

"loss," and "damage." This Court began its analysis with the terms "damage" and "loss," as

these terms are the crux of the disputed language. As noted above, "damage" is defined as "loss

or harm resulting from injury to person, property, or reputation . . ,"13 and "loss" is defined as




12 See Fayette County Housing Authority v. Housing and Redevelopment Ins. Exchange, 771 A.2d 11, 15 (Pa. Super.
2001) (explaining that merely accepting the non-binding decisions of other courts "by the purely mechanical process
of searching the nations courts for conflicting decisions" amounts to an abdication of this Court's judicial role).

13 Damage, Merriam Webster, https://www.merriam-webstencom/dictionary/damage.



                                                        12
"DESTRUCTION, RUIN . . . [and/or] the act of losing possession [and/or] DEPRIVATION . . .
”14



        Based upon the above-provided definitions, it is clear that "damage" and "loss," in

certain contexts, tend to overlap. This is evident because the definition of "damage" includes the

term "loss," and at least one definition of "loss" includes the terms "destruction" and "ruin," both

of which indicate some form of damage. However, as noted above, in the context of this

insurance contract, the concepts of "loss" and "damage" are separated by the disjunctive "or,"

and, therefore, the terms must mean something different from each other. Accordingly, in this

instance, the most reasonable definition of "loss" is one that focuses on the act of losing

possession and/or deprivation of property instead of one that encompasses various forms of

damage to property, i.e., destruction and ruin. Applying this definition gives the term "loss"

meaning that is different from the term "damage." Specifically, whereas the meaning of the term

"damage" encompasses all forms of harm to Plaintiff's property (complete or partial), this Court

concluded that the meaning of the term "loss" reasonably encompasses the act of losing

possession [and/or] deprivation, which includes the loss of use of property absent any harm to

property.

        In reaching its conclusion, this Court also considered the meaning and impact of the

terms "direct" and "physical." Ultimately, this Court determined that the ordinary, dictionary

definitions of the terms "direct" and "physical" are consistent with the above interpretation of the

term "loss." As noted previously, "direct" is defined as "proceeding from one point to another in

time or space without deviation or interruption . . . [and/or] characterized by close logical, causal,

or consequential relationship . . ,"15 and "physical" is defined as "of or relating to natural


'`` Loss, Merriam-Webster, hilps://www.merriam-webster.com/dictionary/loss.
Is Direct, Merriam-Webster, littps://www.merriam-webster.com/dictionary/direct.


                                                       13
science . . . having a material existence . . . [and/or] perceptible especially through the senses and

subject to the laws of nature . . . ."16 Based upon these definitions it is certainly reasonable to

conclude that Plaintiff could suffer "direct" and "physical" loss of use of its property absent any

harm to property.

           Here, Plaintiff's loss of use of its property was both "direct" and "physical." The spread

of COVID-19, and a desired limitation of the same, had a close logical, causal, and/or

consequential relationship to the ways in which Plaintiff materially utilized its property and

physical space. See February 22, 2021 Court Order of the United States District Court, N.D.

Illinois, Eastern Division case In re: Society Insurance Co. COVID-19 Business Interruption

Protection Insurance Litigation, Civil Case No. 1:20-CV-05965 at 21 (stating that government

shutdown orders and COVID-19 directly impacted the way businesses used physical space)

(emphasis added). Indeed, the spread of COVID-19 and social distancing measures (with or

without the Governor's orders) caused Plaintiff, and many other businesses, to physically limit

the use of property and the number of people that could inhabit physical buildings at any given

time. Thus, thehe spread of COVID-19 did not, as Defendant's contend, merely impose

economic limitations. Any economic losses were secondary to the businesses' physical losses.

           While Defendants are of course correct to point out that the terms "direct" and "physical"

modify the terms "loss" and "damage," this does not somehow necessarily mean that the entire

phrase "direct physical loss of or damage to property" requires actual harm to Plaintiff's property

in every instance. Any argument that the terms "direct" and "physical," when combined,

presuppose that any request for coverage must stem from some actual impact and harm to

Plaintiff's property suffers from the same flaw noted in this Court's above discussion regarding



16
     Physical, Merriam-Webster, https://www.rnerriam-webster.com/dictionaty/physical.


                                                         14
the difference between the terms "loss" and "damage:" such interpretations fail to give effect to

all of the insurance contract's terms and, again, render the phrase " direct physical loss of"

duplicative of the phrase "direct physical . . . damage to."

        Defendants also contend that the insurance contract's definition for "period of

restoration" suggests that the contract expressly contemplates and necessitates the existence of

actual tangible damage in order for Plaintiff's to be entitled to Business Income and Extra

Expense coverage. The insurance contract states that the insurer "will pay for the actual loss of

Business Income [the insured] sustain[s] due to the necessary "suspension" of . . . "operations"

during the "period of restoration." Plaintiff's Complaint at 58, Exhibit B. The "period of

restoration" begins at the time the direct physical loss of or damage to property occurs and ends

on the date when the premises "should be repaired, rebuilt, or replaced with reasonable speed

and similar quality . . . or . . when the business is resumed at a new location." Id. at 53, Exhibit

B. Specifically, Defendants argue that, without actual tangible damage, there is no period of

restoration because there is no need for the property to be repaired, rebuilt, or replaced, and

Plaintiff has no plans to resume the business at a new location.

        Although this Court agrees with Defendants on the general principle that the insurance

contract's provisions must be read as a whole so that all of its parts fit together, this Court is not

persuaded that the definition for "period of restoration" is inherently inconsistent with an

interpretation of "direct physical loss of . . . property" that encompasses Plaintiff's loss of use of

its property in the absence of damage. Indeed, the threat of COVID-19 has necessitated many

physical changes to business properties across the Commonwealth. Such changes include, but

are not limited to, the installation of partitions, additional handwashing/sanitization stations, and

the installations or renovation of ventilation systems. These changes would undoubtably




                                                  15
constitute "repairs" or "rebuilding" of property. See February 22, 2021 Court Order of the

United States District Court, N.D. Illinois, Eastern Division case In re: Society Insurance Co.

COVID-19 Business Interruption Protection Insurance Litigation, Civil Case No. 1:20-CV-

05965 at 23 (stating that the installation of partitions and particular ventilations systems

constitute "repairs" consistent with the period of restoration). Additionally, in order to "replace"

or "rebuild" unused space due to social distancing protocols, businesses might choose to buildout

new spaces, move to larger spaces, or rearrange existing spaces in order to increase the amount

of business they can safely handle during these difficult times.

        Whether or not Plaintiff in the instant matter actually undertook such changes, or

resumed its business at a new location, is of no moment. The "period of restoration" does not

require repairs, rebuilding, replacement, or relocation of Plaintiff's property in order for Plaintiff

to be entitled to coverage. The "period of restoration" merely imposes a time limit on available

coverage, which ends whenever such measures, if undertaken, would have been completed with

reasonable speed and similar quality. To put this another way, the "period of restoration" ends

when Plaintiff's business is once again operating at normal capacity, or reasonably could be

operating at normal capacity. The "period of restoration" does not somehow redefine or place

further substantive limits on types of available coverage. Defendants cannot avoid providing

coverage that is otherwise available simply because the end point with regard to the "period of

restoration" may be, at times, slightly more difficult to pinpoint in the context of the COVID-19

pandemic.

        As this Court determined that it is, at the very least, reasonable to interpret the phrase

"direct physical loss of . . . property" to encompass the loss of use of Plaintiff's property due to

the spread of COVID-19 absent any actual damage to property, Plaintiff reasonably established a




                                                  16
right to coverage under the Business Income and Extra Expense provisions of the insurance

contract.17

         Second, this Court will address whether Plaintiff is entitled to coverage under the Civil

Authority provision of the insurance contract for losses Plaintiff sustained in relation to the

Governor's orders, which were issued to help mitigate the spread of the COVID-1 9 virus. With

regard to Civil Authority coverage, the insurance contract provides that:

         1. When the Declarations show that [the insured has] coverage for Business
         Income and Extra Expense, [the insured] may extend that insurance to apply to
         the actual loss of Business Income [the insured] sustain[s] and reasonable and
         necessary Extra Expense [the insured] incur[s] caused by an action of civil
         authority that prohibits access to the described premises. The civil authority
         action must be due to direct physical loss of or damage to property at locations,
         other than described premises, caused by or resulting from a Covered Cause of
         Loss.

Plaintiff's Complaint at 84, Exhibit B (emphasis added).

         Thus, in order to state a reasonable claim of coverage under the Civil Authority provision

of the insurance contract, Plaintiff must reasonably demonstrate both of the following: [1] there

was "direct physical loss of or damage to property" other than Plaintiff's property; and [2] the




'7 This Court is aware that the insurance contract provides that any "direct physical loss of or damage to property"
must be caused by a Covered Cause of Loss. However, Covered Cause of Loss is defined as "RISK OF DIRECT
PHYSICAL LOSS unless the loss is: a. Excluded in Section B. Exclusions; b. Limited in paragraph A.4 Limitations;
or c. Limited or Excluded by other provision of this Policy." Id. at 37, Exhibit B. Admittedly, this Court was
somewhat perplexed by this definition. One would think that in defining Covered Causes of Loss the contract would
state, either specifically or more generally, covered causes of loss, i.e. fire, tornado, hurricane, lightening, etc..
Here, the contract's language instead turns back on itself and states that "direct physical loss of or damage to
property" must be caused by "RISK OF DIRECT PHYSICAL LOSS unless the loss is . . . Excluded . . . ." Given
that this insurance contract is an "All Risk" insurance policy that is meant to cover any losses, damages, and
expenses to the insured's premises unless specifically excluded, this Court determined it is reasonable to interpret
Covered Cause of Loss in a manner that does not further limit the scope of coverage beyond any instance that
amounts to a "direct physical loss of or damage to property," which is not otherwise excluded. Accordingly, this
Court determined that as long as the spread of COVID-19 caused "direct physical loss of or damage to property,"
and does not fall within the ambit of one of the contract's exclusions, it is reasonable to interpret the contract as
entitling Plaintiff to coverage. This same analysis regarding the term Covered Cause of Loss applies equally in the
context of the contract's provision regarding Civil Authority coverage. Thus, this Court need not address Covered
Cause of Loss again separately.


                                                         17
"direct physical loss of or damage to property" other than Plaintiff's property caused civil

authorities to take action(s) that prohibited access to Plaintiff's property.

        Defendants contend that Plaintiff is not entitled to coverage under the Civil Authority

provision of the contract because the Governor's orders did not completely prohibit Plaintiff

from accessing its property. According to Defendants, although the Governor's orders closed

Plaintiff's property to the majority of the general public, Plaintiff is nonetheless precluded from

coverage under the Civil Authority provision of the insurance contract because Plaintiff and

Plaintiff's employees were still able to access Plaintiff's property in order to conduct emergency

procedures. Defendants also argue, just as they did with regard to the Business Income and

Extra Expense coverage provisions, that any actions taken by civil authorities in response to

COVID-19 were not caused by "direct physical loss of or damage to" property at any location.

In contrast, Plaintiff contends that, because the Governor's orders prohibited Plaintiff from

operating its business except in cases of emergency, and because the Governor's orders directed

citizens of the Commonwealth to stay at home, the Governor's orders effectively prohibited

meaningful access to Plaintiff's property. Additionally, Plaintiff argues that COVID-19 caused

"direct physical loss of or damage to" property across the Commonwealth just as it did with

regard to Plaintiff's property.

       As to whether the spread of the COVID-19 virus caused "direct physical loss of or

damage to" property, the same analysis that this Court applied with regard to Plaintiff's property

also applies to other property as well. Even absent any damage to property, the spread of

COVID-19 has resulted in a serious public health crisis, which has directly and physically caused

the loss of use of property all across the Commonwealth. Again, this is evident because COVID-

19 and the related social distancing measures (with and without government orders) directly




                                                  18
forced businesses everywhere to physically limit the use of property and the number of people

that could inhabit physical buildings at any given time in a safe and responsible manner. This

Court's conclusion that other property was impacted by COVID-19 is supported by the Supreme

Court of Pennsylvania. In Friends of Danny DeVito v. Wolf, 227 A.3d 872, 890 (Pa. 2020), our

Supreme Court clarified that the COVID-19 virus qualifies as a natural disaster, and, given the

nature of the manner in which COVID-19 spreads, Governor Wolf "had the authority under the

Emergency Code to declare the entirety of the Commonwealth a disaster area."18

         With regard to whether "an action of civil authority . . . prohibit[ed] access" to Plaintiff's

property, this Court determined that the phrase "prohibits access" may reasonably be interpreted

to encompass the instant situation. The term "prohibit" is defined as "to forbid by authority

[and/or] to prevent from doing something . . . ." 19 Here, the Governor's emergency orders did

exactly that. The Governor's orders directed individuals to stay home and required businesses to

essentially close their doors absent emergencies and/or the need to conduct life sustaining

operations. Although Plaintiff's business (a dental practice) was technically permitted to remain

open to conduct certain limited emergency procedures, this does not change the fact that an

action of civil authority effectively prevented, or forbade by authority, citizens of the

Commonwealth from accessing Plaintiff's business in any meaningful way for normal, non-

emergency procedures; procedures that likely yeild a significant portion of Plaintiff's business

income.


'In its opinion upholding the Governor Wolf's use of the Emergency Code to shutdown businesses throughout the
Commonwealth, the Supreme Court of Pennsylvania explained that, as of April 8, 2020, confirmed cases of
COVED-19 had been reported in every single county in the Commonwealth, and "any location where two or more
people can congregate is within the disaster area." Friends of Danny DeVito v. Wolf, 227 A.3d 872, 889-90 (Pa.
2020) (emphasis added). The Supreme Court of Pennsylvania reached this conclusion because "[t]he virus spreads
primarily through person-to-person contact, has an incubation period of up to fourteen days, one in four carriers are
asymptomatic, and the virus can live on surfaces for up to four days." Id. at 889 (emphasis added).

19 Prohibit, Merriam-Webster, haps://www.merriam-webster.com/dictionarv/prohibit.


                                                         19
        This Court is not persuaded by Defendant's argument that, in order to be entitled to Civil

Authority coverage, the action of civil authority must be a complete and total prohibition of all

access to Plaintiffs property by any person for any reason. If this Court were to accept

Defendant's cramped interpretation of the phrase "prohibits access," it would result in businesses

being precluded from coverage in nearly every instance where an action of civil authority

effectively closes the business to the vast majority of the general public, but does not necessarily

preclude employees, or certain other individuals, from entering the premises to clean, maintain

the building, obtain important documents, or to perform other similar functions, which, while

important, remain secondary to the activities that actually generate business income.

        Once again this Court notes the importance of reading the insurance contract's provisions

as a whole so that all of its parts fit together. In so doing, this Court recognizes that the

insurance contract provisions at issue are generally designed to provide business owners with

coverage for lost busines income in the event that their business' operations are suspended.

Accordingly, this Court's primary focus when interpreting the phrase "prohibits access," at least

in the context of this insurance contract, is the extent to which the action of civil authority

prevented the insured from accessing its premises in a manner that would normally produce

actual and regular business income. Given this understanding of the insurance contract, the fact

that some employees, and even some limited number of patients, were still permitted to go to

Plaintiffs property for emergency procedures does not necessarily mean that Plaintiff is

altogether precluded from coverage under the Civil Authority provision. The contract merely

requires that "an action of civil authority . . . prohibits access to" Plaintiffs property. It does not

clearly and unambiguously state that any such prohibition must completely and totally bar all

persons from any form of access to Plaintiffs property whatsoever.




                                                  20
       As this Court determined that Plaintiff provided a reasonable interpretation that: [1] there

was "direct physical loss of or damage to property" other than Plaintiff's property; and [2] the

"direct physical loss of or damage to property" other than Plaintiff's property caused civil

authorities to take action(s) that prohibited access to Plaintiff's property, this Court concluded

that Plaintiff established a right to coverage under the Civil Authority provision of the contract.

       b. Exclusions

       Having determined that Plaintiff provided reasonable interpretations demonstrating that

there is coverage under the Business Income, Extra Expense, and Civil Authority provisions of

the insurance contract, this Court turns to the question of whether Defendants demonstrated "the

applicability of any exclusions or limitations on coverage." Koppers Co., 98 F.3d at 1446

(applying Pennsylvania law). As discussed previously, in order to prevail, Defendants must

show that the language of the insurance contract regarding exclusions is "clear and

unambiguous: otherwise, the provision will be construed in favor of the insured." Fayette

County Housing Authority, 771 A.2d at 13.

       This Court starts by addressing the exclusion for Contamination. With regard to this

exclusion, the insurance contract provides that "[the insurer] will not pay for loss or damage

caused directly or indirectly by any of the following . . . [c]ontamination by other than

"pollutants." Plaintiff's Complaint at 41, Exhibit B. Because the insurance contract does not

define the term contamination, this Court looks to the word's natural, plain, and ordinary

meaning, and informs its understanding of this term by considering its dictionary definition.

Madison Construction Company, 735 A.2d at 108.




                                                 21
        Merriam-Webster defines contamination as "the process of contaminating [and/or] the

state of being contaminated."20 Additionally, in Raybestos-Manhattan, Inc. v. Industrial Risk

Insurers, 433 A.2d 906, 907 (Pa. Super. 1981), the Superior Court of Pennsylvania clarified that:

        Contamination connotes a condition of impurity resulting from mixture or contact
        with a foreign substance . . . [and] the word contaminate is defined as . . . to
        render unfit for use by the introduction of unwholesome or undesirable elements .
        . . . Contaminate implies an action by something external to an object which by
        entering into or coming in contact with the object destroys its purity.

        This Court recognizes that the above-described common and ordinary definitions of the

terms contamination and contaminate are considerably broad. However, in determining whether

the contamination exclusion applies clearly and unambiguously to the loss of use of property due

to social distancing measures designed to prevent the spread of COVID-19, this Court

acknowledges that the question is not whether the definition of contamination is so broad that

virtually anything could come within its ambit. Madison Construction Co., 735 A.2d at 607.

Instead, this Court is "guided by the principle that ambiguity (or the lack thereof) is to be

determined by reference to a particular set of facts." Id.

         Based upon the above dictionary definitions, the contamination exclusion only applies,

in the broadest sense, when something external comes into contact with an object, i.e., property,

and destroys the object's purity. Accordingly, if the specific cause of the loss of use of property

was COVID-19 contacting objects, and destroying the objects' purity, then the insurance

contract's contamination exclusion might prevent coverage. However, based upon the particular

facts of this case, and considering the primary means by which COVID-19 spreads, the cause for

the loss of use of property was not the contamination of property. Rather, the cause of the loss of

use of property was the risk of person-to-person transmission of COVID-19, which necessitated



20 Contamination, Merriam-Webster, hftps://www.merriam-webster.com/dictionaiy/contarnination.


                                                     22
social distancing measures and fundamentally changed the way businesses utilized physical

space (property).

       The Supreme Court's recent decision in Friends of Danny DeVito supports the above

conclusion. In rejecting the argument that actual contamination of specific property was

necessary in order to justify Governor Wolf's orders restricting business operations throughout

the Commonwealth, the Supreme Court of Pennsylvania elucidated that arguments regarding the

dangers of COVID-19 contaminating property misunderstand the primary means by which

COVID-19 spreads. Id. at 892. Specifically, the Supreme Court of Pennsylvania clarified that

"COVID-19 does not spread because the virus is at a particular location . . . [i]nstead it spreads

because of person-to-person contact, as it has an incubation period of up to fourteen days and

that one in four carriers are asymptomatic. Id. (emphasis in original).

       Although it is contested whether COVID-19 can live on the surfaces of property for some

period of time, and while this might be one way by which individuals contract COVID-19, it is

not the primary means nor is it the only means by which COVID-19 spreads. Id. Indeed, with or

without actual COVID-19 contamination at any given property in the Commonwealth,

businesses suffered the loss of use of property due to the risk of person-to-person COVID-19

transmission. Thus, the risk of person-to-person transmission of COVID-19, and the social

distancing measures necessary to mitigate the spread of the COVID-19, together constitute a

cause that is both separate and distinct from any possible or actual contamination of property.

       It is important to note that, although the contamination exclusion might, at times, cover

viruses when viruses actually contaminate property, the contamination exclusion does not

altogether exclude loss of use of property caused by viruses in any manner whatsoever. If

Defendants wanted to exclude coverage for any loss caused by viruses in any manner




                                                23
whatsoever, Defendants could have easily included such a provision clearly and unambiguously

in the contract. However, Defendants did not include a virus exclusion.

         In sum, because it is reasonable to conclude that the loss of use of property due to the risk

of person-to person transmission of COVID-19 is not clearly and unambiguously encompassed

by the contamination exclusion, Defendants failed to show that the contamination exclusion

prevents coverage in this instance.21

         Next, this Court will address the exclusion for Fungi, Wet Rot, Dry Rot and Microbes.

With regard to this exclusion, the insurance contract provides that the insurer will not pay for

loss or damage caused directly or indirectly by the "[p]resence, growth, proliferation, spread or

any activity of fungi, wet or dry rot, or microbes." Plaintiffs Complaint at 118, Exhibit B. The

insurance contract provides the following definition for the term "Microbes:"

                  "Microbe(s)" means any non-fungal micro-organism or non-fungal,
                  colony-form organism that causes infection or disease. "Microbes"
                  includes any spores, mycotoxins, odors, or any other substances, products,
                  or by products produced by, or arising out of the current or past presence
                  of "microbes."

Id. at 19, Exhibit B.

         Without any elaboration and explanation, Defendants contend that COVID-19 is

excluded because viruses fall within the insurance contract's definition of the term "Microbe."

This Court is, however, not persuaded that Defendants' interpretation of the term "Microbe" is

clear and unambiguous.




2' While this Court's above analysis is not dependent upon whether COVID-19 was in fact at Plaintiff's premises,
Defendants' Cross Motions for Summary Judgment acknowledge that "Plaintiff neither alleged nor produced
evidence that the virus was present at its dental offices . . . ." Valley Forge Insurance Company `s Cross Motion for
Summary Judgment at 10; see also CNA's Cross Motion for Summary Judgment at 10. This fact provides further
support that the contamination exclusion does not prevent coverage in this instance. Defendants cannot, at the same
time, contend that the virus was not present at Plaintiffs property and that the exclusion contamination exclusion
applies.


                                                         24
           Naturally, upon its initial review, the contract's use of the word "Microbe" caused this

Court to pause and generally wonder what is a "Microbe," and more specifically with regard to

this case, does a virus qualify as a "Microbe?" Again, this begs the question: If Defendants

wanted to exclude viruses, why not simply use the word virus explicitly in the insurance

contract? Regardless, even assuming that a virus could technically be considered a "Microbe" in

the most general sense of the word, this Court recognizes that, in this instance, it is of course not

the general sense of the term "Microbe" that is controlling. Rather, because the insurance

contract provides a specific definition of the term "Microbe," it is this definition that necessarily

dictates what a "Microbe" is, and whether viruses fall within the ambit of the contract's

"Microbe" exclusion.

           Upon reading the insurance contract's definition of the term "Microbe," this Court

determined that, in order to fall within the "Microbe" exclusion, COVID-19 must qualify as a

"micro-organism" and/or an "organism." Because the contract does not define the terms "micro-

organism" or "organism," this Court looked to the words' natural, plain, and ordinary meaning,

and informed its understanding of these terms by considering their dictionary definitions.

Madison Construction Company, 735 A.2d at 108.

           Merriam-Webster defines "microorganism" as "an organism (such as a bacterium or

protozoan) of microscopic or ultramicroscopic size."22 Merriam-Webster defines "organism" in

relevant part as "an individual constituted to carry on the activities of life by means of parts or

organs more or less separate in function but mutually dependent [and/or] a living being."23




22   Microorganism, Merriam-Webster, https://www.merriam-webster.com/dictionary/microorganism.

23   Organism, Merriam-Webster, https://www.menriam-webster.com/dictionary/organism (emphasis added).



                                                       25
           In contrast, Merriam-Webster defines a virus as "any large group of submicroscopic

infectious agents that are usually regarded as nonliving extremely complex molecules . . . that are

capable of growth and multiplication only in living cells, and that cause various important

diseases in humans, animals, and plants."24 In fact, "outside a host viruses are dormant . . .

[they] have none of the traditional trappings of life [and their] zombielike existence . . . makes

them easy to catch and hard to kill."25

           Based upon the ordinary, dictionary definitions of the terms "microorganism,"

"organism," and "virus," this Court concluded that: [1] the term "Microbe" generally includes

things that carry on the activities of life, i.e., things that are alive; and [2] a virus is generally

regarded as something that is non-living, and is capable of growth and multiplication only when

it attaches to, or gets inside of, other living host cells. Accordingly, given the insurance

contract's specific definition of the term "Microbe," it is reasonable to conclude that the

"Microbe" exclusion does not actually encompass viruses, as viruses are generally not

considered living things. Consequently, this Court determined that Defendants failed to

demonstrate that the exclusion for Fungi, Wet Rot, Dry Rot and Microbes clearly and

unambiguously prevents coverage.

           In reaching these conclusions, this Court of law does not masquerade as an expert in the

complex intricacies of science, nor does it presume to wholly realize the subtle considerations by

which trained scientists define and classify things in the natural world. This Court acknowledges

that, in certain contexts, the terms "microorganism" and/or "organism" might refer to things that




24
     Virus, Merriam-Webster, https://www.merriam-webster.com/dictionary/virus (emphasis added).

zs Sarah Kaplan et al., The coronavirus isn't alive. That's why it's so hard to kill., The Washington Post, March 23,
2020 https://www.washingtonpost.com/health/2020/03/23/coronavirus-isnt-alive-thats-why-its-so-hard-kill/.



                                                         26
are not traditionally considered living entities. 26 This Court also understands that there are some

in the scientific community who might classify viruses as a kind of semi-living, zombie-like

thing.27 However, this Court need not wade into the mire of such sophisticated considerations.

The question before this Court on summary judgment is not so complicated. The question is

simply whether the insurance contract provisions at issue are subject to more than one reasonable

interpretation. If the contract's terms are subject to more than one reasonable interpretation, they

are ambiguous, and Pennsylvania law directs this Court to find in favor of the insured. Again,

this Court may inform its understanding of the contract's terms using ordinary, dictionary

definitions. See Madison Construction Company, 735 A.2d at 108. Based upon the above

definitions, this Court determined that it is reasonable to interpret the "Microbe" exclusion as

applying only to living microscopic things such as bacterium, and not non-living viruses.28

           Next, this Court will address the exclusion for Consequential Loss. With regard to this

exclusion, the insurance contract provides that the insurer will not pay for loss or damage caused



26Merriam-Webster also defines "organism" in the most general sense as "a complex structure of interdependent
and subordinate elements whose relations and properties are largely determined by their function in the whole."
Organism , Merriam-Webster, https://www.merriam-webstercom/dictionary/organism. Merriam-Webster
elaborates on this particular use of the word organism by providing the following quotation from Joseph Rossi: "the
nation is not merely the sum of individual citizens at any given time, but it is a living organism, a mystical body . . .
of which the individual is an ephemeral part." Id. Based upon this quotation, and the context in which the terms
"microorganism" and "organism" appear in the insurance contract, this Court concluded that more scientific
definition is most relevant to this Court's discussion.

27 While there is some argument over whether viruses are living organisms, "[m]ost virologists consider them non-
living, as they do not meet all the criteria of the generally accepted definition of life." What are microorganisms?
Centre for Geobiology, University of Bergen, November 1, 2010 https://www.uib.no/en/geobio/56846/what-are-
microorganisms.

28   Bacterium is defined to include to following:

           any of a domain (Bacteria) . of chiefly round, spiral, or rod-shaped single-celled prokaryotic
           microorganisms that typically live in soil, water, organic matter, or the bodies of plants and
           animals, that make their own food especially from sunlight or are saprophytic or parasitic, are
           often motile by means of flagella, reproduce especially by binary fission, and include many
           important pathogens.

Bacterium, Merriam-Webster, haps://www.merriam-webster.com/dictionary/bacterium (emphasis added).


                                                           27
directly or indirectly by "[d]elay, loss of use or loss of market." Plaintiff's Complaint at 41,

Exhibit B. Defendants argue that even if Plaintiff had shown a basis for coverage under the

insurance contract, this exclusion clearly and unambiguously excludes coverage.

       The problem with this exclusion is not so much that it is unclear or ambiguous. Rather,

the problem is that, based upon a plain reading of the Consequential Loss exclusion, this

exclusion would vitiate Business Income, Extra Expense, and Civil Authority coverage in their

entirety. See January 19, 2021 Court Order of the United States District Court, N.D. Ohio,

Eastern Division case Henderson Road Restaurant Systems, Inc. v. Zurich American Insurance

Company, Civil Case No. 1:20-cv-01239-DAP (holding that "the Loss of Use exclusion would

vitiate the Loss of Business Income coverage"). This evident because, even if this Court

accepted Defendants' more limited interpretation of the scope of coverage and the phrase "direct

physical loss of or damage to property" to only include coverage in instances where Plaintiff's

property was physically altered or damaged, this exclusion would effectively eliminate coverage

for any kind of loss and/or damage caused by any covered peril, which closes Plaintiff's business

while it is being repaired. Id. In other words, if this Court were to find the exclusion for

Consequential Loss to be valid, this exclusion would make all Business Income, Extra Expense,

and Civil Authority coverage illusory. See Heller v. Pennsylvania League of Cities and

Municipalities, 32 A.3d 1213, 1228 (Pa. 2011) (holding that where an exclusionary provision of

an insurance contract operates to foreclose the majority of expected claims, such a provision is

void as it renders coverage illusory). Because this Court must read the insurance contract in its

entirety, and in a manner calculated to give the agreement its intended effect, this Court

concludes that the exclusion for Consequential Loss does not prevent coverage.




                                                 28
       Finally, this Court will address the exclusions for Acts or Decisions and Ordinance or

Law. With regard to the exclusion for Acts or Decisions, the insurance contract provides that the

insurer will not pay for loss or damage caused directly or indirectly by "Acts or Decisions,

including the failure to act or decide, of any person, group, organization or governmental body."

Plaintiff's Complaint at 42, Exhibit B. With regard to the exclusion for Ordinance or Law, the

insurance contract provides that the insurer will not pay for loss or damage caused directly or

indirectly by the following:

           (1) The enforcement of any ordinance or law:
               (a) Regulating the construction, use or repair of any property; or
               (b) Requiring the tearing down of any property, including the cost of
               removing debris.

           (2) This exclusion applies whether the loss results from:
               (a) An ordinance or law that is enforced even if the property has not been
               damaged; or
               (b) The increased costs incurred to comply with an ordinance or law in the
               course of construction, repair, renovation, remodeling or demolition or
               property, or removal of its debris, following a physical loss to that
               property.

       Defendants argue that coverage is precluded by both of the above exclusions because

Plaintiff's claim for "direct physical loss of or damage to property" is solely due to the

Governor's orders. This, however, is not the case. In its complaint, Plaintiff states that its claim

for coverage is based upon losses and expenses Plaintiff suffered in relation to both "the COVID-

19 pandemic and the actions of the government in response thereto." Plaintiff's Complaint at 4

(emphasis added). As this Court explained earlier in this memorandum, COVID-19 and the

related social distancing measures (with and without government orders) directly forced

businesses everywhere to physically limit the use of property and the number of people that

could inhabit physical buildings at any given time. The Governor's orders only came into

consideration in the context of Plaintiff's claim for coverage under the Civil Authority provision



                                                 29
of the contract.29 Accordingly, Defendants failed to demonstrate that the exclusions for Acts or

Decisions and Ordinance or Law preclude coverage.

    VI.      Conclusion

          In Pennsylvania, "where there is doubt or uncertainty about the meaning of ambiguous

language used in a policy of insurance, the policy must be construed in favor of the insured in

order to not defeat the protection which [the insured] reasonably expected from the policy [the

insured] purchased." Raybestos-Manhattan, Inc., 433 A.2d at 483. This Court determined that

Plaintiff's interpretations of the Business Income, Extra Expense, and Civil Authority provisions

of the insurance contract were, at the very least, reasonable. Additionally, this Court concluded

that Defendants failed to demonstrate that any of the insurance contract's exclusions clearly and

unambiguously prevent coverage. Accordingly, because there are no genuine issues of material

fact, Plaintiff's Motion for Summary Judgment is GRANTED, and Defendants' Cross Motions

for Summary Judgement are DENIED.



                                                                                By the Court:

                                                                                CP:xi/Ake Wand, J.

                                                                                Christine Ward, J.

                                                                                Dated: 3/22/21




29 Certainly, the exclusions for Acts or Decisions and Ordinance or Law could not have been intended to exclude
coverage under the Civil Authority provision of the contract, as this would make any extended coverage for the
actions of Civil Authority illusory. See Heller v. Pennsylvania League of Cities and Municipalities, 32 A.3d 1213,
1228 (Pa. 2011) (holding that where an exclusionary provision of an insurance contract operates to foreclose
expected claims, such a provision is void as it renders coverage illusory).


                                                        30